Filed 2/3/14 P. v. Caracciola CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----




THE PEOPLE,                                                                          C074163

                   Plaintiff and Respondent,                 (Super. Ct. Nos. CRF121243, CRF122477)

         v.

RANAE DEEANN CARACCIOLA,

                   Defendant and Appellant.




         Counsel for defendant Ranae Deeann Caracciola has filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal. 3d
436.) Defendant filed a supplemental brief contending she received ineffective assistance
of counsel because her recent history as a domestic violence victim was not adequately
raised as a special circumstance justifying a grant of probation. We address this issue, in
addition to undertaking a review of the record as required by Wende, and affirm.



                                                             1
                    FACTUAL AND PROCEDURAL BACKGROUND
                            Sutter County Case No. CRF121243
         On December 16, 2011, Donald Dewey reported that his home on Rose Lane had
been burglarized while he and his wife were out of town. Approximately $5,000 of
Christmas gifts and $2,000 worth of silver coins had been stolen. No fingerprints were
found.
         On April 7, 2012, Randall Suoja reported that approximately $1,850 worth of tools
had been stolen from his garage and trailer, located on Rose Lane.
         On April 17, 2012, Maureen Rose returned to her home on Peach Tree Lane and
noticed an open cabinet. The next morning, she noticed her computer, iPod, Kindle
electronic reader, compound bow, and some jewelry were missing. The total value of the
stolen items was approximately $3,250. A wheelbarrow was under the bathroom window
and the screen had been removed. Rose reported that she suspected her friend, defendant
Ranae Deeann Caracciola, had stolen the items. She explained that during a baseball
game in which both their children were participating, defendant said she had errands to
run and asked Rose to text her to keep her updated on her child’s performance during the
game while she was gone. Defendant’s ex-husband later told Rose he had seen her
missing bow in defendant’s car.
         Defendant was on summary probation for a prior conviction for driving under the
influence and, on April 20, 2012, officers went to her residence to conduct a probation
search. She was home and consented to a search of her residence and car. Officers found
Rose’s compound bow during the search. Defendant claimed Rose’s son had left it at her
house a few weeks earlier. When one of the officers asked if defendant’s cell phone
records would disclose she had been near Rose’s home at the time of the burglary,
defendant claimed she had entered Rose’s home to retrieve some Gatorade but she
thought she had permission to do so. The officer then asked defendant where the
remaining stolen property was and defendant answered, “ ‘Inside.’ ”

                                             2
       Defendant was informed of her Miranda1 rights, which she waived, and then
admitted she had burglarized Rose’s home. She stated she stole the property to support
her methamphetamine addiction and directed the officers to much of the stolen property.
Officers also located pawn slips for some of the stolen property. They also located two
baggies containing methamphetamine and two morphine pills. Later that day, defendant
also admitted to the burglaries of Dewey’s home and Suoja’s garage and trailer. Some of
Dewey’s stolen property was located in defendant’s residence and car.
       Defendant told officers she had been struggling with drug and alcohol problems
and had sold some of the items for money and drugs. She later gathered and returned
more of the stolen property.
       Defendant was charged with three counts of first degree burglary, possession of
methamphetamine, and possession of morphine without a prescription.
                            Sutter County Case No. CRF122477
       On October 18, 2012, the manager at Sanchez Truck Repair & Towing reported
that an unauthorized person had attempted to cash a check from his business at Harry’s
Liquor but the clerk had refused to cash it. Another attempt had been made to cash a
check from his business at Wilbur Market but, again, the cashier had refused to cash it.
The cashier kept a copy of the check, which was dated October 3, 2012, made payable to
defendant in the amount of $475. The check was not signed by anyone at the business.
The cashier had also retained a copy of defendant’s identification and said the
identification matched the person who had presented it.
       Defendant was charged with second degree burglary, uttering a bad check, and
forging a check. As to each count, it was further alleged that defendant had been released
on bail at the time of the offense.




1      Miranda v. Arizona (1966) 384 U.S. 436 [16 L. Ed. 2d 694].

                                             3
       On April 2, 2013, defendant rejected the prosecutor’s offer to resolve both cases
for a prison term of five years four months. Instead, on April 8, 2013, defendant pled
guilty or no contest to all counts in both cases, and admitted the enhancements, with the
hope that the trial court would consider hers to be an unusual case pursuant to Penal Code
section 1203, subdivision (e)(4) and grant her probation.
       Prior to entering her change of plea and pending sentencing, defendant was
participating in the Salvation Army drug rehabilitation program. She was ejected from
the program due to a conflict with another resident but had been accepted for reentry after
sentencing. She was also accepted into the Teen Challenge residential program but on
the waiting list.
       On June 21, 2013, the trial court denied defendant’s request for probation and
sentenced her to an aggregate term of 12 years in state prison, as follows: the upper term
of six years for the Dewey burglary; two consecutive 16-month terms (one-third the
midterm) for the two other first degree burglaries; a consecutive eight months (one-third
the midterm) for possession of methamphetamine; a consecutive eight months (one-third
the midterm) for the second degree burglary; and a consecutive two years for the on-bail
enhancement. The trial court stayed eight month terms for possession of morphine,
uttering a bad check, forging a check.
       The trial court imposed various fines and fees and ordered defendant to pay victim
restitution in the amount of $14,015.59. Defendant was awarded 13 days of presentence
custody credit.
       Defendant appeals.
                                         DISCUSSION
                                             I
                            Ineffective Assistance Of Counsel
       Defendant contends her trial counsel was constitutionally ineffective because he
did not adequately raise her recent history as a domestic violence victim as a special

                                             4
circumstance justifying a grant of probation. She expressly disclaims that she committed
her crimes as a result of domestic violence trauma she endured at the hands of her ex-
husband, however, she argues her counsel should have presented a copy of the restraining
order she obtained against her ex-husband, character letters, and her mental health report,
and argued the domestic violence supported a finding that this is an unusual case where
probation should be granted.
       “To prevail on a claim of ineffective assistance of counsel, defendant ‘must
establish not only deficient performance, i.e., representation below an objective standard
of reasonableness, but also resultant prejudice.’ ” (People v. Hart (1999) 20 Cal. 4th 546,
623.) “Prejudice occurs only if the record demonstrates ‘a reasonable probability that,
but for counsel’s unprofessional errors, the result of the proceeding would have been
different.’ [Citation.]” (People v. Lucero (2000) 23 Cal. 4th 692, 728.) Defendant fails
to meet her burden.
       First, we note that defendant expressly disclaims that she committed her crimes as
a result of domestic violence trauma. Indeed, she maintained throughout the trial court
proceedings that she committed the crimes to support her methamphetamine addiction.
Thus, it is unclear precisely how defendant believes her domestic violence trauma creates
an unusual circumstance, other than her statement that her criminal activity did not
resume (after a decade of inactivity) until after the domestic violence. In any event,
while trial counsel emphasized the drug addiction as a special circumstance, he
repeatedly included in his argument and analysis the explanation that defendant had
relapsed into drug addiction after her marriage broke down, and noted that defendant’s
ex-husband was accused of domestic violence. Thus, it appears trial counsel did attempt
to introduce the concept that the domestic violence contributed to defendant’s current
crimes while reconciling it with defendant’s primary explanation of committing the
crimes to support her drug addiction.



                                             5
       Second, defendant’s contention that trial counsel was ineffective because he did
not present copies of the restraining order she obtained against her ex-husband, character
letters, and her mental health report, is baseless. Trial counsel did introduce defendant’s
mental health report into evidence and it was expressly considered by the trial court. The
character letters were attached to the probation officer’s report. Furthermore, defendant
fails to establish the relevance of the actual restraining order or the prejudice due to its
absence -- particularly considering the prosecutor did not object to defense counsel’s
statement that defendant’s ex-husband was accused of domestic violence.
       Finally, defendant’s claim fails because it is based largely on facts outside the
appellate record. (People v. Lucero, supra, 23 Cal.4th at pp. 728-729.) Defendant’s
history of domestic violence is not part of the record, nor does the record contain any
evidence of the impact such abuse may have had on defendant’s mental state or criminal
activity.2 Nor does the record reflect that trial counsel was given an opportunity to
explain the reasons for the challenged omission. As defendant’s assertion of ineffective
assistance of counsel is based on facts outside the appellate record, it is not cognizable on
appeal. (See People v. Pope (1979) 23 Cal. 3d 412, 426.)
       With respect to the additional cursory allegations in her supplemental brief of
undue influence related to activity surrounding her family law case, we note again that
this court is limited to the record on appeal. We may not speculate about matters that
may or may not have occurred outside the record. Thus, to the extent that “ ‘defendant’s
claim is dependent upon evidence and matters not reflected in the record on appeal, we




2       To the extent the impact of the domestic violence on defendant’s mental state was
included as part of the mental health report, as defendant implies in her supplemental
brief, the mental health report, although not contained in the record on appeal, was in
evidence and considered by the trial court.

                                               6
decline to consider it at this juncture.’ [Citation.]” (People v. Jenkins (2000) 22 Cal. 4th
900, 952.)
                                             II
                                      Wende Review
       Having also undertaken an examination of the entire record, we find no arguable
error that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                        ROBIE                 , J.



We concur:



      HULL                  , Acting P. J.



      HOCH                  , J.




                                             7